219 S.W.3d 305 (2007)
Dwane A. WILLS, II, Wills Professional Services, Inc., Appellants,
v.
Julie Ressene WHITLOCK; and Scott Fuemmeler, Stephanie Fuemmeler, Audsley Monument Co., L.L.C., Respondents.
No. WD 66689.
Missouri Court of Appeals, Western District.
April 17, 2007.
James A. Kessinger, Kansas City, MO, for Appellants.
*306 Weldon W. Perry, Jr., Lexington, MO, for Respondent Julie Whitlock.
James R. Hall, Robert H. Schnieders, Oak Grove, MO, for Respondents.
Before ULRICH, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Dwane A. Wills, II appeals from the judgment entered in his multi-count suit against his former wife Julie R. Whitlock, Scott and Stephanie Fuemmeler, and the Fuemmelers' company, Audsley Monument, LLC. Wills's suit stems from Whitlock's transfer by gift of property awarded her when their marriage was dissolved. After a bench trial, the court entered judgment in favor of Wills on his breach of contract claim against Whitlock for which he was awarded damages of $30,000. The judgment on the remaining counts of specific performance, injunction, declaratory judgment, contempt, tortious interference, civil conspiracy, defamation, and prima facie tort was entered in favor of the defendants. Wills now challenges the judgment only as to the counts for tortious interference, civil conspiracy, and prima facie tort. Wills additionally challenges the measure of damages in the breach of contract count and the failure to award him attorneys' fees.
After a review of the record, this court does not find any error in the trial court's judgment. Judgment affirmed. Rule 84.16(b).